DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Response to Amendments
The amendments filed 03/08/2021 have been entered. Claims 1-5, 7-11, 13-17, 19, 21, 23, and 24 remain pending in the application. 
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Seth Newman (Reg. No. 73,745) on 07/15/2021.
1.	(Currently Amended)  A method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network for generating user profiles with semantic knowledge, the method comprising: 	obtaining first information associated with activities of a user; 	identifying one or more entities from the first information; 	generating a list of augmented entities from the one or more entities based on second information, wherein the list of augmented entities includes the one or more entities, one or more inferred entities, and information indicating semantic relationships between the one or more entities and the one or more inferred entities, wherein each of the one or more inferred entities is assigned an initial weight, the initial weight being a weight of zero; 	updating, for each of the one or more inferred entities, the initial weight associated thereto with an updated weight determined based on the semantic relationships between the one or more entities and the one or more inferred entities, wherein the updated weight is estimated using a latent factor model trained with user interaction data; 	clustering the list of augmented entities into a set of hierarchical clusters based on (i) the semantic relationships between the one or more entities and the one or more inferred entities, and (ii) the updated weight for each of the one or more inferred entities; and 	generating a set of profiles for the user based on the set of hierarchical clusters, wherein each profile is to be used to personalize content recommendations for the user.
2. 	(Previously Presented)  The method of claim 1, wherein generating the list of augmented entities comprises: 	identifying the one or more inferred entities from the second information, wherein the one or more inferred entities relate to the one or more entities; and	adding the one or more inferred entities to the one or more entities to generate the list of augmented entities, 	wherein the second information comprises a knowledge archive of named entities.
Previously Presented)  The method of claim 2, further comprising:	estimating user interests with respect to the list of augmented entities; and	incorporating the user interests with respect to the list of augmented entities into the set of profiles.
4. 	(Previously Presented)  The method of claim 3, wherein estimating the user interests with respect to the list of augmented entities further comprises:	identifying known user interests with respect to the one or more entities based on the information indicating the semantic relationships between the one or more entities and the one or more inferred entities; 	estimating inferred user interests with respect to the one or more inferred entities based on the information indicating the semantic relationships between the one or more entities and the one or more inferred entities; and	estimating a strength of the user interests with respect to the list of augmented entities in accordance with the known user interests and the inferred user interests.
5. 	(Cancelled).
6. 	(Cancelled).
7. 	(Currently Amended)  A system having at least one processor, storage, and a communication platform for generating user profiles with semantic knowledge, the system comprising:	a user activity analyzer, implemented by the at least one processor, configured to obtain first information associated with activities of a user;	an entity extractor, implemented by the at least one processor, configured to identify one or more entities from the first information;	an entity augmenting module, implemented by the at least one processor, configured to generate a list of augmented entities from the one or more entities based on second information, wherein the list of augmented entities includes the one or more entities, one or more inferred entities, and information indicating semantic relationships between the one or more entities and the one or more inferred entities, wherein each of the one or more inferred entities is assigned an initial weight, the initial weight being a weight of zero;, wherein the updated weight is estimated using a latent factor model trained with user interaction data, and 		cluster the list of augmented entities into a set of hierarchical clusters based on (i) the semantic relationships between the one or more entities and the one or more inferred entities, and (ii) the updated weight for each of the one or more inferred entities; and 	a user profile generating module, implemented by the at least one processor, configured to generate a set of profiles for the user based on the set of hierarchical clusters, wherein each profile of the set of profiles is to be used to personalize content recommendations for the user.
8. 	(Previously Presented)  The system of claim 7, wherein the entity augmenting module is further configured to:	identify the one or more inferred entities from the second information, wherein the one or more inferred entities relate to the one or more entities; and	add the one or more inferred entities to the one or more entities to generate the list of augmented entities, 	wherein the second information includes semantic knowledge associated with the list of augmented entities.
9. 	(Previously Presented)  The system of claim 8, further comprising: 	a user interest estimating module, implemented by the at least one processor, configured to:		estimate user interests with respect to the list of augmented entities; and		incorporate the user interests with respect to the list of augmented entities into the set of profiles.
10. 	(Previously Presented)  The system of claim 9, wherein the user interest estimating module configured to:	identify known user interests with respect to the one or more entities based on the information indicating the semantic relationships between the one or more entities and the one or 
11. 	(Previously Presented)  The system of claim 7, wherein: 	each hierarchical cluster of the set of hierarchical clusters defines a hierarchical relationship between the one or more entities and the one or more inferred entities of the list of augmented entities; and 	each hierarchical cluster of the set of hierarchical clusters is generated using a clustering model with respect to different aspects of the semantic relationships between the one or more entities and the one or more inferred entities defined in the list of augmented entities.
12. 	(Cancelled).
13. 	(Currently Amended)  A non-transitory machine-readable medium having information recorded thereon for generating profiles for a user, wherein the information, when read by the machine, effectuates operations comprising: 	obtaining first information associated with activities of a user; 	identifying one or more entities from the first information; 	generating a list of augmented entities from the one or more entities based on second information, wherein the list of augmented entities includes the one or more entities, one or more inferred entities, and information indicating semantic relationships between the one or more entities and the one or more inferred entities, wherein each of the one or more inferred entities is assigned an initial weight, the initial weight being a weight of zero; 	updating, for each of the one or more inferred entities, the initial weight associated thereto with an updated weight determined based on the semantic relationships between the one or more entities and the one or more inferred entities, wherein the updated weight is estimated using a latent factor model trained with user interaction data; 	clustering the list of augmented entities into a set of hierarchical clusters based on (i) the 
14. 	(Previously Presented)  The medium of claim 13, wherein generating the list of augmented entities comprises:	identifying the one or more inferred entities from the second information, wherein the one or more inferred entities relate to the one or more entities; and	adding the one or more inferred entities to the one or more entities to generate the list of augmented entities, 	wherein the second information includes semantic knowledge associated with the list of augmented entities.
15. 	(Previously Presented)  The medium of claim 14, wherein the operations further comprise:	estimating user interests with respect to the list of augmented entities; and	incorporating the user interests with respect to the list of augmented entities into the set of profiles.
16. 	(Previously Presented)  The medium of claim 15, wherein estimating the user interests further comprises:	identifying known user interests with respect to the one or more entities based on the information indicating the semantic relationships between the one or more entities and the one or more inferred entities;	estimating inferred user interests with respect to the one or more inferred entities based on the information indicating the semantic relationships between the one or more entities and the one or more inferred entities; and	estimating a strength of the user interests with respect to the list of augmented entities in accordance with the known user interests and the inferred user interests.
Previously Presented)  The medium of claim 13, wherein: 	each hierarchical cluster of the set of hierarchical clusters defines a hierarchical relationship between the one or more entities and the one or more inferred entities of the list of augmented entities; and 	each hierarchical cluster of the set of hierarchical clusters is generated using a clustering model with respect to different aspects of the semantic relationships between the one or more entities and the one or more inferred entities defined in the list of augmented entities.
18. 	(Cancelled).
19. 	(Previously Presented)  A method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network for recommending content using user profiling, the method comprising:	receiving an input from a user;	generating a set of user profiles based on information associated with activities of the user and a knowledge archive, wherein generating the set of user profiles comprises: 		identifying one or more entities from the information, 		generating a list of augmented entities from the one or more entities based on the knowledge archive, wherein the list of augmented entities includes the one or more entities, one or more inferred entities, and semantic relationships between the one or more entities and the one or more inferred entities, wherein each of the one or more inferred entities is assigned an initial weight, the initial weight being a weight of zero,  		updating, for each of the one or more inferred entities, the initial weight associated thereto with an updated weight determined based on the semantic relationships between the one or more entities and the one or more inferred entities, wherein the updated weight is estimated using a latent factor model trained with user interaction data,  		clustering the list of augmented entities into a set of hierarchical clusters based on (i) the semantic relationships between the one or more entities and one or more inferred entities, and (ii) the updated weight for each of the one or more inferred entities, wherein the set of user profiles is generated based on the set of hierarchical clusters;	generating a set of augmented user profiles by augmenting the set of user profiles based on a set of pre-constructed user profiles; and
20. 	(Cancelled).
21.	(Previously Presented)  The method of claim 1, further comprising: 	receiving an input related to a user activity; 	generating one or more local user profiles based on the user activity and the information indicating the semantic relationships between the one or more entities and the one or more inferred entities; 	determining comparison results by comparing the one or more local user profiles with at least one profile of the set of profiles of the user; and 	generating at least one updated profile of the set of profiles of the user by updating at least one profile of the set of profiles of the user with the one or more local user profiles, wherein the at least one updated profile is to be used to personalize the content recommendations for the user.
22.	(Cancelled).
23.	(Currently Amended)  The method of claim 19, wherein the set of user profiles comprises one or more local user profiles generated based on [[the]] user activity and the semantic relationship between the one or more entities and the one or more inferred entities, generating the set of augmented user profiles comprises: 	determining comparison results by comparing the one or more local user profiles with at least one pre-constructed user profile of the set of pre-constructed user profiles; and 	generating one or more updated user profiles by updating the at least one pre-constructed user profile with the one or more local user profiles, wherein the set of augmented user profiles comprises the one or more updated user profiles.
 	24.	(Previously Presented)  The method of claim 1, wherein the one or more entities are identified from the first information based on:.


Allowable Subject Matter
Claims 1-4, 7-11, 13-17, 19, 21, and 23-24 are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record, either alone or in any combination, fail to disclose the above examiner’s amendments. 
In rejecting previously presented claim 1, the examiner relied upon the combination of Woytowitz, Han, Sacco, Cantador. However, in the examiner’s amendments above, the features of now cancelled claim 5 were introduced into Claim 1.
	In the previous rejection, the Examiner relied upon prior art of record, Koren to teach this feature (i.e. latent factor model). However, the instant invention differs in at least one crucial aspect. 
	In the instant invention, weights of inferred entities are updated using the latent factor model and further, the latent factor model is used to update the initial weight. 
	Koren, in contrast, merely discloses, at best that the latent factor model is used to determine initial ratings for the items known. Known items are different from inferred entities. 
could be used for such an operation, Koren does not provide evidence or disclosure of this modification. 
	Claim 1 further recites that the initial weight given to inferred entities is zero. Supposing, arguendo, a person of ordinary skill in the art could appropriately modify the instant invention with Koren’s algorithm, the mere use of Koren’s algorithm would teach away from this feature (i.e. initial weight of zero). That is, in a hypothetical use of Koren’s algorithm, even if it could be used to estimate the weights of an inferred entity, the weight that Koren’s algorithm would produce would be an initial weight, and thus could not teach that the initial weight is zero, as is currently claimed. 
Therefore, considering the modifications that would have to be made to a hypothetical combination of Woytowitz, Han, Sacco, Cantador, and Koren, the instant invention is non-obvious and therefore, for at least the reasons above, is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                                                                               
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116